                               IN THE
                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

UNITED STATES OF AMERICA,      )
                               )
                  Plaintiff,   )     No. 06 CR 451-10/20 CV 01792
      v.                       )
                               )     Hon. Matthew F. Kennelly,
KEVIN WILLIAMS,                )     Judge Presiding
                               )     Emergency Judge
                               )     Hon. Rebecca R. Pallmeyer
                  Defendant.   )


       DEFENDANT WILLIAMS’ EMERGENCY MOTION FOR COMPASSIONATE
      RELEASE OR RECOMMENDATION FOR IMMEDIATE RELEASE ON HOME
                             CONFINEMENT

      Now comes the defendant, Kevin Williams, by his attorney,

John T. Kennedy, panel attorney, and respectfully moves this Court

to grant his motion for compassionate release under 18 U.S.C. sec.

3582(c)(1)(A)(i), or in the alternative, a recommendation to the

BOP that he be transferred to home confinement immediately pursuant

to sec. 12003(b)(2) of the CARES Act and 18 U.S.C. sec. 3621(b)(4).

In this case, there are extraordinary and compelling reasons to

grant relief because Mr. Williams health condition (asthma) places

him a significant risk group of death or serious injury from COVID-

19.   Mr. Williams’ request is especially urgent because he is

incarcerated at FCI Elkton, a facility experiencing a severe COVID-

19 outbreak.   Mr. Williams has served 97% of his 204 month sentence

and has a release date of December 14, 2020.      Continued custody

places him at great risk.

      Acknowledgment is made of a previously filed emergency motion
in another case in the Northern District of Illinois, U.S. v.

Thompson, 15 CR 448 seeking compassionate release and identified as

Doc. No. 72, which has been relied upon heavily in preparation of

this motion.

                         RELIEF REQUESTED

     Because Mr. Williams’ sentence for conspiracy to possess with

intent to deliver a controlled substance has almost been completely

served, and to avoid the great health risk posed by the COVID-19

pandemic, Mr. Williams respectfully requests that this Court enter

an order reducing his sentence to time served. In the alternative,

he asks that this Court recommend to the BOP that he be transferred

to home confinement immediately pursuant to sec. 12003(b)(2) of the

CARES Act and 18 U.S.C. sec. 3621(b)(4).       Mr. Williams has a

release plan, namely that his niece, Jennifer Smith, who has a two

bedroom apartment in Chicago, is prepared to pick him up from

prison within 72 hours of notice, is willing to share her apartment

with him, and will provide economic support to him as he re-enters

society or alternatively is on home confinement.

     The Assistant United States Attorney has been contacted and is

awaiting a response from the BOP. Presently, it is unknown whether

the AUSA opposes this motion.

     On April 17, 2020, counsel emailed the Warden and BOP Regional

Counsel a request for compassionate release, and included the

previous request of Mr. Williams’ niece that he be placed in home


                                - 2 -
confinement.    That preious request was made by Ms. Jennifer Smith

on April 14, 2020 and was emailed to FCI Elkton.

     Request    is    alternatively      made   that   the      Court   make     a

recommendation that the BOP place Mr. Williams on home confinement.

However, there is no way to know if the BOP will be able to

consider such a recommendation in time. Accordingly, compassionate

release would be the better and more certain relief for Mr.

Williams.

                                 BACKGROUND

I.   Factual and Procedural History

     On July 15, 2009 this Court sentenced Mr. Williams to 204

months imprisonment after he pled guilty to conspiracy to possess

with intent to deliver a controlled substance.               Mr. Williams has

been in custody since June 21, 2006.              With a BOP out date of

December 12, 2020 he has served 158 months, which is 97% of his

sentence.      See    Federal    Bureau    of    Prisons     Inmate     Locator,

https://www.bop.gov/inmate loc/(last visited April 17, 2020)(result

using number 18786-424).        Given the COVID-19 crisis in the BOP,

Attorney general Barr relaxed requirements for home confinement

eligibility    and,   as   a   result,    Mr.   Williams   is    eligible      for

immediate release to home confinement.

     Immediate release is appropriate because the offense arose

over a decade ago, when Mr. Williams was 25 years old.                   He has

matured and largely paid his debt to society with 13 years of


                                   - 3 -
imprisonment.     He has two sons with whom he stays in contact by

telephone on a weekly basis.   He has a caring relationship with his

niece Jennifer Smith.    When her mother was sick and on dialysis he

was supportive.    He helped pay the bills for his niece when she was

in high school and early in college.    He has conducted himself well

in prison and hopes to obtain employment as a truck driver.

      Mr. Williams has served almost his entire sentence, and the

risk of serious illness or death from COVID-19 is very real.    As of

April 17, 2020 the FCI Elkton reported six inmate deaths from

COVID-19.   Thirty nine inmates and thirty four staff have been

reported as positive.      https://www.bop.gov/coronavirus/covid-19

update.

II.    Mr. Williams’ Health Problems and Incarceration in the
      Highest-Risk Facility in the BOP System Place Him at High Risk
      for Serious Illness or Death from COVID-19.

      Mr. Williams is 39 years old, has served 97% of his sentence,

and has just eight months left to serve.      He is a black man with

asthma, placing him at an enhanced risk from COVID-19. Moreover,

Mr. Williams is at far greater risk for infection and death from

COVID-19 than the average 39 year old prisoner because the facility

where he is incarcerated, FCI Elkton - low security, is one of the

most dangerous BOP facilities in the country right now. FCI Elkton

is one of the facilities with the most confirmed inmate and staff

cased of the BOP facilities. COVID-19 Coronavirous page, Federal

Bureau of prisons, (April 17, 2020),


                                - 4 -
https://www.bop.gov/coronavirus/covid-19.

     A.     Mr. Williams’ health history increases his risk of dying
            from COVID-19.

     Mr. Williams has asthma.      He was diagnosed with asthma as a

child.    At the time of sentencing, he used an albuterol inhaler

(6.5 grams) every six hours and a second albuterol inhaler (17

grams) as needed.    Presentence Investigation Report, Docket No. 06

CR 451-10, p. 12, lines 507-309.

     B.     Mr. Williams’ incarceration at FCI Elkton puts him at
            even greater risk of contracting and dying from COVID-19.

     The situation at FCI Elkton has rapidly turned deadly and, if

current trends continue, is likely to become worse in the coming

days and weeks.     The BOP reports six COVID-19 inmate deaths as of

April 19, 2020.      The BOP states that 50 inmates and 38 staff

employees   have   now   tested   positive   for   COVID-19.       COVID-19

Coronavirus page, Federal Bureau of Prisons (April 19, 2020,

https://www.bop.gov/coronavirus/covid-19.          It   is   the    highest

incidence of COVID-19 at a BOP facility in the country.        It exceeds

the cases reported even for FCI Butner-Medium and FCI Oakdale.

Only FCI Oakdale exceeds FCI Elkton for deaths, at seven.            Id.

     Mr. Williams cannot wait until federal officials act.             This

Court has the discretion to reduce Mr. Williams’ sentence to time

served before he suffers the same fate as those who have already

died of COVID-19 at FCI Elkton.




                                  - 5 -
                                         ARGUMENT

I.    The Law Authorizes This Court to Modify Mr. Williams’ Sentence
      to Time Served and Release Him Immediately.

      In 2018, the First Step Act modified the compassionate release

statute to end the BOP’s gatekeeping function and to allow inmates

to    directly     file    compassionate          release       motions     in    certain

circumstances.          See 18 U.S.C. sec. 3582(c)(1)(A)(i).                    Under the

First   Step     Act,    the    Court    may    grant    an     inmate’s    motion    for

sentencing reduction if three requirements have been satisfied.

      First,      the   Court     must    determine      that    “extraordinary       and

compelling reasons warrant such a reduction . . . and that such a

reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” Id.                Second, the Court must determine

either that (a) the defendant exhausted available administrative

remedies “to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf” or that (b) 30 days have elapsed

since the receipt of such a request by the warden of the facility.

Id.   But, as discussed further below, courts have recognized that

these   requirements        may    be     waived    in   light       of   the    COVID-19

emergency.       See United States v. Zuckerman, 16 CR 194 (S.D.N.Y.

April 3, 2020)(“the Court holds that [defendant]’s advanced age and

compromised health, combined with the high risk of contracting

COVID-19     at     Otisville,       justify        waiver      of    the    exhaustion

requirement.”) Third, the Court may reduce a defendant’s sentence

                                          - 6 -
after   determining     that   the    reduction    is   consistent         with   the

sentencing factors outlined in 18 U.S.C. se. 3553(a). Id.

     Mr. Williams satisfies all three of those requirements.                      As a

person with personal risk factors, continued incarceration in FCI

Elkton would place Mr. Williams at a great risk of death or serious

injury disproportionate to the relatively small amount of time that

remains to be served.          Given the speed with which COVID-19 has

spread through FCI-Elkton, Mr. Williams cannot mitigate his risk of

exposure     by     relying    on    the     ordinary      and     time-consuming

administrative review process.              In light of the danger posed by

this pandemic, an order reducing Mr. Williams’ sentence to time

served would best achieve sec. 3553(a)’s directive to impose as

sentence that is “sufficient but not greater than necessary.”                     Mr.

Williams     has    demonstrated      his     ability   to       conform    to    the

requirements of society. The time already served is sufficient; in

a time of pandemic, an additional eight months is greater than

necessary.

     A.     Mr. Williams is eligible for compassionate release
            because his heightened vulnerability to COVID-19 is an
            extraordinary and compelling circumstance that weighs in
            favor of immediate release.

     The First Step Act empowered this Court to make an independent

determination as to whether there are “extraordinary and compelling

reasons” for compassionate release. It directed courts to consider

whether    the     reduction   is    “consistent    with     applicable      policy

statements issued by the Sentencing Commission.”                   18 U.S.C. sec.

                                      - 7 -
3582(c)(1)(A)(i).         The existing guidelines make no mention of

motions filed by the defendant.         However, courts have applied the

old policy statements as helpful in determining whether a defendant

is eligible for compassionate release.               See United States v.

Ebbers, No. S402CR11443VEC, 2020 WL 91399, at *4(S.D.N.Y. Jan. 8,

2020).

         The old policy statements include the “catch-all” provision

that covers “an extraordinary and compelling reason other than, or

in combination with, the reasons described in subdivisions (A)

through (C).”      USSG sec. 1B1.13 cmt. N. 1(D).

         The COVID-19 pandemic, coupled with Mr. Williams increased

risk factor of asthma and the high number of infections and deaths

at FCI Elkton create “an extraordinary and compelling reason” for

compassionate release of Mr. Williams.           The pandemic is very real.

On April 14, 2020 it was reported that over 606,800 people in the

United States were diagnosed with the disease and 25,922 people had

died of it.      Coronavirus in the U.S.: Latest Map and Case Count,

N.Y. Times, April 14, 2020, https://www.nytimes.com/interactive/

2020/us/coronavirus-us-cases.html.          At FCI Elkton, there have been

six inmate deaths and 88 inmate and staff positive tests.

         With a risk factor of asthma, Mr. Williams is at greater risk

of   a    bad   outcome   should   he   become   infected   with   COVID-19.

According to the CDC, people with moderate to severe asthma may be

at risk of getting very sick from COVID-19.            COVID-19 can affect



                                    - 8 -
the respiratory tract, cause an asthma attack, and possibly lead to

pneumonia         and      acute           respiratory        disease.

Http://www.cdc.gov/coronavirus/2019-ncov/need-extra-.

     Courts have found that the pandemic is “an extraordinary and

compelling reason” to afford compassionate release.         The spread of

the virus into detention centers is recognized by the courts.        For

instance, in United States v. Muniz, Case No. 4:09 CR 199, R. 578

(S.D. Tex. Mar. 30, 2020) the Court noted that “the virus’s spread

in detention centers . . . demonstrate that individuals housed

within    our   prison   systems    nonetheless    remain   particularly

vulnerable to infection.”

     B.     The First Step Act’s exhaustion requirement should be
            waived.

     It has been held that even where exhaustion is seemingly

mandated by statute, the requirement is not absolute.         Washington

v. Barr, 925 F.3d 109, 118 (2nd Cir. 2019) citing McCarthy v.

Madigan, 503 U.S. 140, 146-7 (1992).

     When defendants were given the right to move for compassionate

release if the BOP took no action, the legislature could not have

considered the outbreak of a pandemic.            With the BOP already

overwhelmed with the problem of health care for inmates, it is

unrealistic to expect the BOP to address compassionate release

requests.

     Also, thirty days is an eternity when confined in close

proximity to persons infected with COVID-19. A provision that made

                                   - 9 -
sense when the law was passed is now a provision that largely

denies   defendants   any   meaningful   use   of   the    right   to   seek

compassionate relief on their own motion.            Under the present

circumstances, to give full effect to the Fair Sentencing Act, for

the time being the thirty day notice requirement should be waived.

     In the instant case, Mr. Williams has complied with the

requirement of giving notice; it is the thirty day wait that is the

obstacle.   Given the circumstances, it is urged that the notice

given be considered substantial compliance, and that the thirty day

requirement be considered satisfied.

III. The 3553(a) factors weigh in favor of Mr. Williams’ immediate
     release.

     The 3553(a) factors weigh in favor of releasing Mr. Williams.

The 196 months that he has already served are sufficient to reflect

the seriousness of the offense and to provide just punishment.            As

in Zukerman, at the time of sentencing, the sentence could not be

seen as including a great and unforeseen risk of severe illness or

death brought on by a global pandemic.     United States v. Zukerman,

2020 WL 1659880, at *6 (S.D.N.Y. April 3, 2020.           In Zukerman, the

sentence was modified to home incarceration.

     Counsel has been told, but is unable to verify, that Mr.

Williams has not received tickets while incarcerated, and that he

has participated in offered classes, including information on

becoming a trucker.   That Mr. Williams is in a low security prison

suggests this information is accurate.

                                - 10 -
     Mr. Williams has a release plan that is workable.     He will

live with his niece (age 35) in her two bedroom apartment in

Chicago.   She has offered to pick him up at FCI Elkton.   She will

provide housing and financial support while Mr. Williams adjusts to

live outside prison.   If there is a term of home confinement she

will see to compliance with it.

III. In the Alternative, Request is made for a Recommendation to
     the BOP that Mr. Williams be Transferred to Home Confinement
     Under the CARES Act and 18 U.S.C. sec. 3621(b)(4).

     If the Court declines to grant Mr. Williams compassionate

release, request is made for a recommendation to the BOP that Mr.

Williams be transferred to home confinement immediately pursuant to

sec. 12003(b)(2) of the CARES Act and 18 U.S.C. sec. 3621(b)(4).

     It is the stated view of the Attorney General that, “We have

to move with dispatch in using home confinement, where appropriate,

to move vulnerable inmates out of these institutions.”     William

Barr, Memorandum for Director of Bureau of Prisons (April 3, 2020).

     It is believed but not verified that Mr. Williams meets the

nine criteria for home confinement: (1) primary offense is non-

violent; (2) primary offense is not a sex offense; (3) primary

offense is not terrorism; (4) no detainer; (5) mental health care

level is less the IV; (6) PATTERN risk assessment score is MIN; (7)

BRAVO score is LOW or MIN; (8) completed at least 50% of their

sentence; and (9) no incident reports in the past 12 months.   Livas

v. Myers, No. 20 CV 422, ECF. No. 8, at 5 (W.D.La.April 10,


                              - 11 -
2020)(BOP’s COVID-19 Inmate Review Update).

     Accordingly, alternative request is made that this Court

recommend that the BOP release Mr. Williams to home confinement,

and that he be permitted to self-quarantine at home.

                             Conclusion

     For these reasons, Mr. Williams respectfully requests that

this Honorable Court modify his sentence under 18 U.S.C. sec.

3582(c)(1)(A)(i)to time served.    In the alternative, Mr. Williams

respectfully   requests   recommendation   to   the   BOP   that   he   be

transferred to home confinement immediately under the CARES Act.

Should the Court wish to hold a hearing, counsel waives Mr.

Williams appearance.

Dated: April 21, 2020

                                Respectfully submitted,

                                s/John T. Kennedy
                                John T. Kennedy
                                Attorney for Kevin Williams

John T. Kennedy
Panel Attorney
820 Davis Street,
Suite 434
Evanston, IL 60201
(847) 425-1115
(847) 254-6459 (cell)
kennedy3317@aol.com




                               - 12 -
                        CERTIFICATE OF SERVICE



The undersigned hereby certifies that in accordance with the

applicable statutes and rules the following document:

      DEFENDANT WILLIAMS’ EMERGENCY MOTION FOR COMPASSIONATE
     RELEASE OR RECOMMENDATION FOR IMMEDIATE RELEASE ON HOME
                            CONFINEMENT

was served pursuant to the District Court’s ECF system on April 21,

2020.

                                s/John T. Kennedy
                                John T. Kennedy
                                Attorney for Kevin Williams

John T. Kennedy
Panel Attorney
820 Davis Street,
Suite 434
Evanston, IL 60201
(847) 425-1115
(847) 254-6459 (cell)
kennedy3317@aol.com
